 RENO MUSICIANS PROTECTIVE UNION LOCAL 368271Reno Musicians Protective Union Local 368, AFM,AFL-CIOandFoster S. Edwards;Leighton No-ble; Charles A. Gould;Dick Rice;John D. C1onn.Case 20-CB-1536Relations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that the complaint herein be, and it herebyis, dismissed in its entirety.March 12, 1968DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING, JENKINS, AND ZAGORIAOn October 25, 1967, Trial Examiner Joseph I.Nachman issued his Decision in the above-entitledproceeding, finding that the Respondent had notengaged in the unfair labor practices alleged in thecomplaint and recommending that the complaint bedismissed in its entirety, as set forth in the attachedTrial Examiner's Decision. Thereafter, the GeneralCounsel and the Charging Parties filed exceptionsto the Trial Examiner's Decision and briefs insupport thereof. National Association of OrchestraLeaders, asamicus curiae,also filed a brief supportof the exceptions. Respondent filed a brief in sup-port of the Trial Examiner's Decision.'The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions, thebriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor'The General Counsel requestedpermissionto file a brief in reply to cer-tain portionsof Respondent's brief, or, in the alternative, to strike suchportions.The Charging Parties moved to strike Respondent's brief in its en-tirety, on the ground that it had not been timely filed. Although designateda "Brief in Support of the TrialExaminer,"Respondent's brief was in-tended, insignificantpart, to answer the argumentsmade by the GeneralCounsel and the ChargingParties intheir briefs to the Board It was, there-fore, a reply brief Since exceptions were due on December 18, reply briefswere due on or before December 31 Rules andRegulationsand State-ments of Procedure of the National Labor Relations Board, as amended,Section 102.46(d) Since December 31 was a Sunday and the following daywas a holiday, briefs were not actually due until January 2, on which dateRespondent'sbrief was filed As thefiling wastimely, we hereby dismiss themotionsto strike all or part of Respondent's brief General Counsel'srequest forpermissionto file a brief in reply to certain portions of Respon-dent's brief is also denied The issues to which the General Counsel wishedto reply were adequately presented in the briefs already submitted and inother portions of the recordTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOSEPH I.NACHMAN, Trial Examiner: Thisproceeding, heard at Reno, Nevada, between May2 and May 9, 1967,1 is based on a complaint2 pur-suant to Section 10(b) of the National Labor Rela-tionsAct, as amended (herein called the Act),which as amended alleges that Reno Musicians Pro-tective Union Local 368, AFM, AFL-CIO (hereincalled the Union or Local 368), violated Section8(b)(3) of the Act, by refusing to bargain withFoster S. Edwards, Leighton Noble, Charles A.Gould, Dick Rice, and John D. Conn (herein calledEdwards, Noble, Gould, Rice, and Conn, respec-tively, and collectively called band leaders), as tothe wages, hours, and working conditions of musi-cians employed by said band leaders,' respectively.3Respondent concedes that it is the representative ofthe musicians involved, and that it refused to bar-gain with the band leaders, but denies that it vio-lated the Act. The issue to be decided is whetherthe band leaders are independent contractors andemployers of the musicians in their respectivebands, or employees of the clubs in which they per-form. For reasons hereafter stated, I conclude thatthe band leaders are not independent contractors,and therefore recommend dismissal of ' the com-plaint in its entirety.At the hearing all parties were represented bycounsel and were afforded full opportunity to offerevidence, examine and cross-examine witnesses,argue orally on the record, and to submit briefs.Oral argument was waived. Briefs submitted by theparties have been duly considered. Upon the entire'Originally,the complaint included Allison P. Bell and Larry Kinnamanas Charging Parties At the hearing, I granted General Counsel's motion toamend the complaint by deleting all allegations as to Bell and Kinnaman2 Issued on February 6, 1967, based on a charge filed May 13, 1966, andamended January 24, 196711 granted General Counsel's motion to strike from the complynt sub-paragraphs (d), (e), and the last two lines of (f), of paragraph IX, which al-leged, in substance, that Respondent violated Section 8(a)(5) of the Act byunilaterally changing wages,hours,and [working] conditions of the em-ployees involved The General Counsel so moved on the authority ofAs-sociatedMusiciansof Greater New York, Local 802 (Ben Cutler),164NLRB 23 Counsel for the Charging Parties objected to this motion, con-tending that the facts here were different from those in the cited case, andshould be found to be unilateral action violative of Section 8(a)(5) of theAct. Ruling on the motion was reserved and is now granted.170 NLRB No. 56 272DECISIONSOF NATIONAL LABORRELATIONS BOARDrecord,4 including my observation of the witnesses,Imake the following:FINDINGS OF FACT5THE CONTRACT UNDER WHICH MUSICIANS PERFORMTo promote their business, the casinos and hotelsin the Reno area provide musical entertainment fortheir patrons. Basically, this is arranged for by theowner of the casino or hotel (herein called theclub), entering into a written contract with a bandleader who works on a permanent basis for the par-ticular club. The contract, known in the trade asthe Form B agreement, is a form prepared and usedby the Union at least since 1959.6 Members of theUnion may perform only pursuant to a Form B con-tract which 'has been filed with and approved by theUnion. The form contract recites on its face that itisone for personal services, between the namedclub which is designated as the employer, and afixed number of musicians determined by the club(which includes the band leader and all who willplay in his band) who are collectively designated asemployees, each of whom may enforce the agree-ment, and whom the employer hires; that the musi-cians agree to perform as such in the orchestra ofthe named leader; that the leader represents thatthe employees already designated have agreed to bebound by the contract, and that those yet to bechosen will be so bound upon accepting employ-ment; fixes the location and the hours that the bandis to perform, together with such special provisionsrelatingtorehearsalfees,overtime,etc.,asrequired by the club; and a provision for what isdesignated as the weekly wage to be paid the entireband. The weekly wage figure inserted in the con-tract,which remains effective from week to weekuntil terminated by notice, is computed as follows:The Union has a minimum wage scale which itrequires be paid to its members. On the,back of theForm B contract is listed the name, local number,and the wage to be paid to each musician, includingthe leader, which may be and frequently is in excessof the minimum, but never less. To the total of thewages so listed is added 10 percent as additionalcompensation to the leader, and to the total thusreached an additional 10 percent to defray theusual cost to an employer of taxes for social securi-ty, unemployment compensation, workmen's com-pensation, and other expenses. The total so com-puted is the figure inserted in the Form B contractas the weekly wage.7 A copy of the contract ispromptly filed with the Union and must be ap-proved by the latter before a member of the Unionmay perform thereunder.The wage specified in the contract is paid weeklyby he club to the leader. The latter deposits thefunds in a special account entitled, in the case ofLeader Foster Edwards, "Foster Edwards, SpecialAccount," and the checks drawn thereon have aprinted heading reading "Foster Edwards, SparksNuggett Circus Room." From the wages due mem-bers of the band, the leader withholds the ap-propriate sum for Federal income tax, employee'sshare of social security tax, and these sums, with amatching sum imposed upon an employer as a so-cial security tax, the leader remits to the U.S. Trea-sury, under an employer's identification number.Such remittances do not cover income taxwithholding or social security contributions for theleader; such payments for the latter being made inaccordance with the provisions of those laws relat-ing to self-employed persons. The leader also paysdirectly to the proper State and Federal authority,4The General Counsel, the ChargingParties, andthe Respondent haveeach filed with me a motion to correct the transcript of evidence in anumber of particulars set forthin said motions,marked TrialExaminer'sExhibits 1, 2, and 3, respectively, whichare made a partof the record. Forthe most part the need for such correctionsis clear and not indisputeHowever, several items require more specificrulings.Beginningat I. 3, p.603, the witness Rissman, whois counselfor theUnion, was testifying as toinformation given him by his client in the earlystages ofthe controversy,and according to the transcript stated, at 11 5-6, that a wageincrease,adopted by the Union in 1964, had been "aborted as a result of employer-leader action " Respondentmovesto substitute the word "and" for thehyphen between "employer-leader." The General Counsel and the Charg-ing Parties object, asserting that the transcript correctlyreflects what thewitness said. Respondent has made no showing before me thatthe trans-cript is inaccurate. Accordingly, I overruleitsmotionin thisparticularHowever, I wish to make it clear that I do not regardthis testimony as anadmission by Rissman that he regarded the leaders as the employers.Rather, I construe the above testimonyas a statement that the wage in-crease had been aborted by the combined action of the clubs whom he re-garded as the employers, and the band leaders acting with them Theremainder of Rissman's testimonymakes it clearthat this is what he meant.Respondent's motion to correct the transcript at p. 613, 1. 1, by insertingthe word "not" after "course," is denied. There has been no showing thatthe transcript is incorrect, and my reading of this portion thereof does notindicate any typographical error or ambiguity. [Appendixcontaining trans-cript corrections has been omitted from publication ]5At the outset a jurisdictional question not fully briefed by the parties ispresented. Paragraph 11(a) of the complaint alleges that Foster Edwards, aband leader, annually receives in excess of $50,000 from Sparks Nuggett,for band services rendered the latter Paragraph 11(b) alleges that SparksNuggett, as the operator of a gambling casino, restaurant, bar, and hotel,has annual gross revenue from such operations in excess of $500,000, andannually receives goods valued in excess of $50,000 directly from outsidethe State of Nevada. Similar allegations are made with respect to each ofthe charging band leaders and each of the clubs Although the Board hasasserted jurisdiction over some casinos and hotels in the Reno area-seeHoliday Hotel, et al.,134 NLRB 113;Harrah's Club,150 NLRB 1702,Riverside Hotel,163 NLRB 280-and has iii at least one case asserted ju-risdiction over a band leader(Associated Musicians of Greater New York,Local 802,164 NLRB 23, where no question as to jurisdiction was raised),it has not indicated a jurisdictional standard for employers engaged in per-forming band services. As the issue is not raised by the parties, and thequestion is largely one of policy, and in no way affects the result reached, Iassume for the purposes of decision that the Board would assert jurisdictionin this case.6After this controversy arose the Union made some changes in the FormB contract which will be hereafter discussed.7 Thus, assuming an orchestra is composed of 12 men (the leader and 11sidemen), and a weekly wage to each musician of $200, the weekly wagespecified in the contract is $2,904 (12 x $200 = $2,400 plus 10% or $240$2,640 plus 10% or $264=$2,904)8 Each of the leaders except Gould use a check imprinted with his name,and in some instances the name of the club where he performs. Gould paysin cash. RENO MUSICIANS PROTECTIVE UNION LOCAL 368273allcharges' levied by law upon an employer for***unemployment or workmen's compensation.To the extent permitted by applicable law,Under the heading "Additional Terms and Con-there are incorporated into and made part ofditions," the Form B contract in pertinent part, alsothis agreement, as though fully set forth herein,provides:all of the By-laws, Rules and Regulations of theIf any employees have not been chosen uponFederation and of any local of the Federationthe signing of this contract, the leader shall, asinwhose jurisdiction services are to be per-agent of the employer and under his instruc-formed hereunder (insofar as they do not con-tions,hire such persons and any replacementsflictwith those of the Federation), and theas are required for persons who for any reasonemployer acknowledges his responsibility todo not perform any or all services. The em-be fully acquainted, now and for the durationployer shallat all timeshave complete controlof this contract, with the contents thereof.over the services of employees under this con-tract, and the leader shall, as agent of the em-The Form B contract was modified by the Unionployer, enforce disciplinary measures for Justapparently in October 1966, and since that time allcause, and carry out instructions as to selec-Form B contracts signed by the clubs have been ontions and manner of performance. The agree-the revised form, which to the extent here materialment of the employees to perform is subject toadded the following provisions:proven detention by sickness, accidents, or ac-The Employer shall at all times have completecidents tomeans of transportation, riots,supervision direction and control over the ser-strikes, epidemics, acts of God, or any othervices of musicians on this engagement and ex-legitimateconditions beyond the control of thepresslyreserves the right to control theemployees.On behalf of the employer themanner, means and details of the performanceleader will distribute the amount received fromof services by the musicians including thethe employer to the employees, including him--leader as well as the ends to be accomplished....self, as indicated on the opposite side of thiscontract,or in place thereof on separateIn accordance with the Constitution, By-Laws,memorandum supplied to the employer at orRules and Regulations of the Federation, thebefore the commencement of the employmentparties will submit every claim, dispute, con-hereunder and take and turn over to the em-troversy or difference involving the musicalployer receipts therefor from each employee,services arising out of or connected with thisincluding himself. The amounts paid to thecontract and the engagement covered therebyleader includes the cost of transportation,for determination by the International Execu-which will be reported by the leader to the em-tive Board of the Federation or a similar boardployer.of an appropriate local thereof and such deter-shall be conclusive, final and binding-mination****To theextent permitted by applicable law,upon the parties.nothing in this contract shall ever be construedThis contractdoes notconclusivelydetermineso asto interfere with any duty owing by anythe person liableto reportand pay employ-employee hereunder to the Federation pursu-ment taxes and similaremployerlevies underant to its Constitution, Bylaws,Rules, Regu-rulings ofthe U. S.Internal Revenue Servicelationsand Orders.and of some state agencies.Any employees who are parties to or affectedby this contract are free to cease servicehereunder by reason of any strike ban, unfairlistorder or requirement of the Federation,and shall be free to accept and engage in otheremployment of the same or similar characteror otherwise, for other employers or personswithout any restraint, hinderance, penalty,obligationor liabilitywhatever, any otherprovisions of this contract to the contrary not-withstanding.PERFORMANCE OF THE FORM B CONTRACTSThe club fixes, and the Form B contract speci-fies, the hours during which the- band will perform.Each club usually bills a star performer who hascontracted to perform at the particular club for aspecified period. In some instances the star bringshis own leader, and may bring one or more musi-cians to perform in the band, or may require thatthe size of the band be increased, designating per-haps the person or persons to be hired.10 By virtue8 The orchestra leader also files a weekly report with fife Union listingthe names of the leader and the sidemen working that week, as well as thebasic scale for each. The leader deducts and remits to the Union work duesof 2 percent of the basic scale for each sideman and the leader.10 This is not the case as to Leader Gould who performs at Holiday Hotel.His is a self-contained act; he never accompanies another act, nor is he everdisplaced by a special act.350-999 0 - 71 - 19 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the contract between the club and the star, thewishes of the latter prevail, and the club requiresthe leader here involved to conform thereto, payingany excess cost over that provided in the Form Bcontract.Where the star brings his own leaderand/ormusicians, those performing under theleader's Form B contract are, to that extent, dis-placed. In the past, some of the displaced peoplewere paid for their time, but more recently thispractice seems to have been abandoned and thedisplaced persons are not paid. In cases where extraor specifically named musicians are required by thestar, the leader, after first obtaining the club's ap-proval for any over-scalepayment that may be in-volved, hires the requisitemusicians,and collectsfrom the club the cost thereof as though originallyincludedin hisForm B contract. While performingas a part of the star's act, the leader directs theband; the music, arrangement, and tempo beingdesignated by the star. When the star is not onstage,the music to be played and its arrangement isselected by the leader.In some instances the star attraction is a self-con-tained musical band, such as the FredWaring orLawrenceWelk show. In such cases, the houseband is entirely displaced, and the Form B contractis either terminated, by notice, or suspended by mu-tual consent. When the, star's contract is concluded,the normal relation; between the club and the leaderis resumed. In the interim, neither the leader norhis sidemen receive compensation from the club,and during such period the leader may, and someleaders do, work as asideman under another leaderoperating in the Reno area.The weekly wage stated in the Form B contract,and computed as above set forth, includes compen-sation for agreed-upon rehearsal time at periodsfixed by the leader. If the club desires a greateramount of rehearsal, an event which seldom hap-pens, the contract price is increased to cover theadditional time. However, it frequently happens,particularlywhen the show is changing, that thestarwillwant more frequent or more extensiverehearsal periods. To receive payment for suchrehearsals,the leader must secure advance ap-proval from the club and, if so approved, the con-tract price is increased to the extent required. Thetime when rehearsals requested by the star will takeplace is a matter of agreement between the star andthe leader. Thus, as Leader Edwards testified, hehas conducted rehearsals at the request of the, star,11Charles Gould and his sidemen, who perform at Holiday Hotel, weara distinctive jacket. Gould pays for the jackets, deducting from eachsideman $5 a week until reimbursed for its cost.12Only two such cases were developed in the record. A sideman filed aclaim againstLeader Edwards, which, after a hearing, the Union directedEdwards to pay. Edwards testified that he paid the claim as directed, butwas not reimbursed by his club. Leader Gould was directed by the Union topay a week's wages to a sideman discharged without notice, at request ofHoliday Hotel. After the decisionissued,Gould filed a written request forreconsideration, stating that he did so at"the request of the HolidayManagement," and asked that the Union contact the latter concerning thewhich were approved by the club, when he felt theband was overrehearsed; and conversely has, ter-minated rehearsals, if further time was not ap-proved by the club, when he felt the band neededfurther rehearsal.As tending to show the alleged independence ofthe leader, the General Counsel adduced evidencethat Sparks Nuggett had instructed Leader Edwardsnot to hire a musician with a beard, and that notwithstanding such instructions, he had on one occa-sionhired a bearded trumpet player. The evidenceshows, however, that Edwards hired this trumpetplayer at the specific direction of the conductor forJohnny Mathis, then starring at Sparks Nuggett,and when Edwards informed the conductor thatSparks Nuggett did not like bearded musicians, theconductor-stated that "he wasn't interested in whatthe Nuggett liked." That Edwards was never, calledto task by Sparks Nuggett for hiring the beardedtrumpet player is explained by the fact that in deal-ing with star performers the Nuggett permits thewishes of the latter to prevail, as to matters affect-ing the show, unless clearly unreasonable.RELATIONSHIP BETWEEN THE LEADERS AND THESIDEMENThe normal attire which the members of theband are required to provide and wear is a darkjacket and bow tie." If a sideman desires time off,or is unable to report for work because of illness orother unforeseeable reasons, he contacts his leader,and the latter decides, without consulting the club,what action is necessary, and carries the same intoexecution. If a sideman feels that he has not beenproperly paid by a leader, he files a claim againstthe latter with the Union, pursuant to the Union'sby-laws.The Union hears and decides the con-troversy, and if the decision is in favor of thesideman, the leader is directed to pay the amountfound due.12Some of the establishments have rules with whichthemusicians are required to conform. Thus, atHarrah's Tahoe, the latter provides a cafeteria foritsemployees only.OrchestraLeaderNobletestified that the sidemen in his band are not per-mitted to use that cafeteria, and that 5 or 6 yearsago he had to tell some of his sidemen to stay out ofthe cafeteria. Leader Edwards posted, in the bandroom at Sparks Nuggett, a notice to the sidemenrelating to the parking of their cars, smoking, andmatter. While the matter was pending, Holiday Hotel wrote the Union, giv-ing its version of the facts, concluding with the statement that the musicianinvolved "had been reprimanded several times in regard to his behavior inthe casino by Mr Walker, casino manager, Chuck Hughes, entertainmentdirector, and his leader, Charles Gould. In order to maintain our policy itwas necessary to release him immediately " After the Union adhered to itsoriginal decision, Gould paid the amount involved, but was fully reim-bursed by Holiday Hotel Leader Rice testified that claims had been madeagainsthim which the Union ordered him to pay. The record was notfurther developed, and there is no testimony as to whether he was reim-bursedby his club. RENO MUSICIANS PROTECTIVE UNION LOCAL 368275drinking on the premises.'s The notice was alsoposted backstage by the stage manager of SparksNuggett. There is no evidence or contention thatthe stage manager is under the supervision of Ed-wards.Some of the leaders have instituted benefits ofone kind or another for their sidemen. Thus LeaderNoble provided a television set in the band roomfor the enjoyment of his sidemen. Leader Edwardsestablished and maintained, for a period of about 3years, a vacation plan for his sidemen.14 Edwardsdiscussed neither the decision to institute nor toabandon the plan, or any of the details of its opera-tion, with Sparks Nuggett, nor did the latter makeany financial contribution to the fund. Leader Connalso established a vacation fund to which he con-tributed, but whether it is still in effect is not clear.Some leaders have investments in musical libra-ries, scores, arrangements, and related material.The largest such investment disclosed by the recordis that of Leader Noble, which totals $1500 to$2000.THE PRESENT CONTROVERSY AND ITS SETTINGVirtually all the musicians and leaders in theReno area are members of the Union. There hasbeen no bargaining, in the usual sense, between theUnion and the clubs. The wages, hours, and otherterms under which the musicians work are fixed bythe Union's by-laws, adopted by resolution of itsmembership, and such by-laws prohibit a memberfrom working except pursuant to a Form B con-tract. Because the clubs can obtain the services ofunion musicians only by signing a Form B contract,which is executed in complaince with the Union'srequirements for wages and working conditions,union control over such conditions is effectivelymaintained.In April 1964 the union membership authorizedan increase in the minimum wage scale from $165to $189 weekly, and an employer contribution of 5percent of-musician's earnings, to a pension welfarefund, all to be effective June 1, 1964. A noticefrom the Union, dated April 9, 1964, addressed"To All Employers And Leaders," gave notice ofsuch purpose, and expressed the willingness of theUnion "to meet with you and leaders of housebands now under your contract to discuss theproposed wage scales and pension contributionplan."'-'The evidence shows that clubs becameconcerned about increased costs to them of theUnion's proposals. The Reno Employers Council(herein called Council), of which all the clubs hereinvolved are members, then arranged a meetingwith officials of the Union, held on or about April30, 1964, which was attended by representatives ofmost, if not all of the clubs here involved, but notby the leaders. It was at this meeting, apparently forthe first time,'s that the clubs took the position thatthe leaders, and not the clubs, where the employersof the sidemen in the respective bands, and urgedthat the Union had the responsibility of negotiatingwith the leaders concerning the wages and working13The notice read:Memo To.Foster Edwards Orch1.All automobiles will be parked south of A Street in the Nuggettparking area2.No smoking on the band stand except at rehearsals.3.No drinks, alcohol or other beverages will be allowed backstage oron the bandstand during the job orduring rehearsals.4 Everyone will be ready and available10 minutesbefore each show.Your co-operationof these ruleswill avoid any action being takenagainstyou and will be greatlyappreciated.Foster Edwards, Leader19The plan was established in 1962 and abandoned in 1965 Under it,Edwarddeducted 2 percent from the wages of eachsideman andmatchedthe amountwith his own contribution. These funds were depositedin a spe-cial account maintainedfor the purpose.1sThedocument also gave notice thatno Form B contractrunningbeyond June1, 1964, would beapprovedby the Umonunless it containeda rider providingthat all provisionsrelating to moneys andworking condi-tions are subject to change to conformto "any newwage scales and/orworking conditions negotiated" by theUmon on orbefore June 1, 1964.18Contacts between the clubs and theUnionpriorto thismeeting wouldindicate that at least some of the clubs seemed to regard all personnel in theband as their employees.Thus,in a letterdated February 17, 1960, Mr.Harrah,commenting on the refusalof the Union "to permit our Hawaiiansgroups"to appear at a special performance,commented, "It is apretty sadstate of affairs when one is not permitted to designate where one's em-ployee may work "By letterdated December 1, 1961, Harrah's Clubrequestedthe Unionto grant permissionfor certainmusiciansto appear ontwo special Christmas showsplanned by Harrah's By letter dated May 29,1962, Harrah's advisedthe Union ofits intentionto move a performancefrom Renoto Lake Tahoe. By letter dated November 17, 1962, Harrah'sasked theUnionfor "permission"to use "threeor four ofour musicalgroups" to man specialChristmas shows planned for otherlocations. InDecember 1962 Sparks Nuggett applied to the Union for permission tochange thehours for the performance of the Foster Edward band on NewYear's Eve, with the view of being relieved of the overtime obligation. Theowner of SparksNuggett, atthe invitationof the Union,appeared andpresented his position.His requestwas denied. It may be noted that Ed-wards was present as a union memberwhen the aforementioned requestwas considered, but did not vote.Evenafter the April 30, 1964, meeting,some clubscontinued to apply tothe Unionfor permissionto deviatefrom normalprocedure. Thus, theowner ofSparksNuggett appearedat a union meeting heldSeptember 8,1964, asking for permissionto have the Mitch Miller band perform for 14consecutive nights withoutthe necessity of hiring a relief bandWhen therequested permissionwas denied, the Nuggett hired a relief band By letterdated November 5, 1964, Holiday Hotel applied to the Union for permis-sion to use certain musicians at a benefitperformance at the University ofNevada.By letter datedNovember 6, 1964, Sparks Nuggett asked theUnion to approvea reduction in the minimumnumber ofmusicians toeight.Againon March 16, 1965, Sparks Nuggets asked the Union for per-mission to use itsrelief band at a charitable performance. 276DECISIONSOF NATIONALLABOR RELATIONS BOARDconditions of sidemen.17 The precise result of thesenegotiations is not clear from the record, but itdoes appear that the moneys provided for in theForm B contracts signed in 1965 and prior to June1,1966, were computed on the increased wagescale.l9In January 196619 the Union decided to requestformal bargaining with the various clubs usingmusicians. To prepare for such bargaining, it ap-pointed a committee to formulate proposals, andthe committee held meetings for that purpose. Assome of the proposals related to earnings of theleaders, the latter attended the meetings andpresented their views.20 In due course the commit-tee submitted its recommendations, which wereadopted at a general membership meeting onMarch 4, as the basis for the proposed negotiationwith the clubs. Among the proposals thus adoptedwas a $12 weekly increase in the minimum scale.Although most, if not all of the leaders attendedthismeeting, and understood that the demands soformulated were to be presented to the clubs on be-half of the leaders and the sidemen, none of theleaders objected to the union bargaining on theirbehalf, nor did they advance any contention thatthey, rather than the clubs were the employers ofthe sidemen.By letter dated March 16, Union Secretary Mc-Goldrick notified all clubs that the Union was in theprocess of revising its wage scale and working con-ditions, and that it wished to negotiate with theclubs at a mutually convenient time regarding suchmatters.21On March 21, each of the clubs repliedto the Union's communication by an identical letterwhich, to the extent material, stated:Since we are not and never had been em-ployers, of anyone who belongs to your union,we see no reason to agree to your demands. ItH'Knoll, general manager of the council, who attended this meeting,shortly thereafter prepareda memorandum summarizing the discussions.His memorandum quite clearly indicates that the chief concern of the clubswas the increased costs of entertainment if the Union's demands becameeffective, and suggests the possibility that the contention that the leaderswere the employers of the sidemen was simply the means adopted toachieve the objective of holding down costs. Pertinent parts ofKnoll'smemorandum are:**s**The subject of discussion centered on the general subject of wagesand it was mutually agreed that no conversation would take placeon the question of minimums. And, it was mutually agreed that thiswas not a negotiation meetmg.The meeting was requested by the operators in response to a commu-nication sent to them by the Union which arbitrarily announced that awage increase would have to be included in any contracts for musi-cians services after a specific date.The operators voiced their objections to the arbitrary and high-handed dictate by the Union and said they were not desirous ofpaying any more for their entertainment. If such adjustments mustbe made it should be to the leader to take it out of his contract withthe operator. Accordingly, the leader should assume his responsi-bility in negotiating with the Union on the matter of increases.isour intention to continue in the future ourpast practiceof engagingentertainment for[our establishment].We shall contract for per-formance at a specific period of time with theleaders or booking agents.About a week after this exchange of letters, ameeting of the Employers Council was held.General Manager Knoll chaired the meeting, whichwas attended by a number of club representatives.Although the orchestra leaders did not request thismeeting, were not members of the Council, andnever sought, nor solicited membership therein, atleast five of the leaders were present at this meet-ing. The reason for their attendance was perhapsbest put by the General Counsel's witness FosterEdwards, the leader at Sparks Nuggett, whocredibly, testified that he attended the meetingbecause he was told by Lee Francovich, generalmanager of the Nuggett that the Council "was hav-ing a meeting and he wanted the band leaders to at-tend"; that he considered Francovich his boss andwould do anything the latter asked that was not im-moral. 2 At this meeting club representatives againvoiced the position that the leaders were the em-ployers of their sidemen, and particularly expressedconcern about the wage raise which the Union wasrequesting, and as Edwards credibly testified, in-structed the leaders to advise the Union of thewillingness of the clubs to pay $6 weekly wage in-crease. 23On April 1 there was another meeting of theunion membership, with virtually all of the leadersin attendance. The leaders, as directed by the clubs,informed the Union that the clubs were willing topay a $6 weekly increase.24 During this meeting oneof the leaders raised the question whether theleaders or the clubs were the employers of thesidemen. Union Attorney Rissman answered that itThe meetingended with the Unionstatementthat the operators rejec-tionof anywage adjustmentwill be bought beforethe membership.iiWhether the 5-percent pension contribution was paid is not clear.i0All dateshereafter mentionedare 1966,unless otherwise indicated.20Thus, consideration was given to raising to 12 percent the amountpaid the leader to cover taxes and other expenses. Another proposal wasto abolish the percentage of total wages for that purpose, and substitute 50percentof the leaders fee However, suchproposals werenot adopted41This letteralso advisedthat no Form Bcontractsubsequently executedand extendingbeyond June t would be approvedunless it carried a riderthat thewage rates and working conditionseffective onJune 1 would beapplicable to all servicesthereafterperformed.22 In this connection it is of some interestto notethat while Edwards is aCharging Party herein he admittedthat he hadexpressedthe hope that hewould lose this case,and that this was an honest expressionof hope whichhe still entertainedat thetime he testified.Leader Gouldtestified to thesame effect.Leader Noble denied thathe had made such a statement.LeadersRice and Conn were not interrogated on the subject.I Noble and Conndenied that the clubs "instructed"them to present acounter offerto the Union Their testimonywas that the clubs "suggested"such action. I do not regard this as a real conflict, but to the extent that it is,I credit Edwards.24Theleaders who testified regarding this meeting all agreed that in com-municating this information to the Union,they were not bargaining withthe latter. As Leader Connexpressed it, the leaders were just"messengerboys" between the clubs and the Union. RENO MUSICIANS PROTECTIVE UNION LOCAL 368was the Union's position that the clubs were theemployers, but added that this was not the problem.Rissman explained that in his opinion the clubswere using that issue as a device to avoid the wageincrease, and that they would refuse to bargain inthe hope that the Union would file unfair laborpractice charges which they could keep in litigationfor a long time with the musicians deprived, for thatperiod, of a wage increase and other benefits whichthe Union sought. Rissman expressed the hope thatthe union membership would not fall into this trap.Apparently learning that the Union had notreacted favorably to the clubs' suggestion of a $6weekly wage increase, another meeting of the Em-ployers Council was held shortly after April 1, at-tended by virtually the same people that attendedthe meeting held the latter part of March, exceptthatCouncilAttorneyNathan R. Burke waspresent.25At this meeting representatives of theclubs and the attorney for the Council reiteratedtheir opposition to the proposed wage increase, thatthe leaders were the employers, and that it was upto the leaders to take some action to alleviate thesituation.26 The effect of this meeting on the leaderssoon became apparent. On April 10, a letterprepared by Leader Edwards, and signed by himand the other leaders, was sent to the Union, for-mally demanding that the latter, as the representa-tive of the sidemen, bargain with the leaders re-garding the wages, hours, and working conditionsof the sidemen they employed.27 Edwards testifiedthat he conceived the idea of sending this letterbecause of the statements by representatives of theclubs that the leaders should take some action.When asked if it was anything more specific, Ed-wards replied, "It had to be something morespecific or I never would have written that letterbecause I would have no reason even to think of itif I had not been more or less pointed in thatdirection. "29 Edwards admitted that prior to send-ing this letter neither he, nor, to his knowledge, any28 Leaders Edwards and Gould testified that their attendance at thismeeting was brought about in substantially the same manner as their at-tendance at the earlier meeting, and for the same reason.26Describing this meeting Leader Edwards stated, "..they startedputting the heat on about,you know, the leaders are the employers." Whenasked the basis for this statement,Edwards replied.Well, he [Burke]said something to the effect that you guys ought toget together and do something about this situation, which is implyingthat's pretty hung up pressure,Iwould say,when he says this to youand the club you are working for, you have been hired by, is sittingright beside you,you know, that's what I call is putting on the pressure.27 This letter, addressed to the Union, signed by Foster S. Edwards, Al-lison P. Bell, Leighton Noble, Charles A. Gould, Larry Kmnamon, DickRice, John D. Conn, and John Carleton,is as follows-In March, 1966 you sent a letter to the various night clubs in thearea notifying them that the Musicians'Union was proposing a changein working conditions.We feel that since these establishments do notemploy musicians but only contract to purchase music that your fetterswere sent to the wrong parties and should have been sent to us, the em-ployers. In view of this we would like to make an appointment to meetwith your negotiators to discuss the proposed change in working con-ditions and arrive at some mutual agreement.You may send your reply to Mr. Foster Edwards, 2296 Ives Ave ,Reno, Nevada.When Edwards was again asked his purpose of sending this letter, hestated-277other leader asked the Union to bargain with aleader as the employer ofsidemen.The Union ad-mits thatit did not reply to Edwards' letter.At a union membershipmeeting onApril 22, anamendmentto the By-Laws was adopted vesting inthe board of directors the power to promulgate thewage increasewhen they deemed such course ad-visable. The board of directors did so at their meet-ing held immediately following the general mem-bershipmeeting onApril 22, effective June 1.Notice that the new wage scale would be effectiveJune 1 was promptlysentby the Union to all clubs.Following the director's meetingon April 22 UnionPresident Snyder,BusinessAgent Rausch, and At-torneyRissman metwith Leaders Edwards and No-ble.Here Rissman asked Noble what the lattermeant by the remark he had made earlier that Riss-man was costingNoble his job. Noble replied, insubstance, that it had been "suggested" to him bythemanagementof Harrah's where Noble per-formed, that not only Harrah's but other clubs inthe Reno area,would bring in traveling bands if theincreaseproposed by the Union became effective.Indeed,this ultimately went further than a meresuggestion, for at another meeting of the EmployersCouncil held shortly after April 22 some represen-tatives of the clubs stated, as Edwards crediblytestified, thatunless thewage issue was satisfactori-ly resolved, the clubs would bring in traveling bandsto replacelocal musicians.Describing the effect ofthis statementupon the leaders, Noble crediblytestified,themessagecame through "loud andclear."On May 11, the leaders, at the request of theirrespective clubs,went to the Council's office.There they found Council Attorney Burke, andwere presented with the completed original chargefiled in thisproceeding, presumably prepared byBurke,and which they were then and there askedto,anddid, sign.29In the meanwhile the clubscaused itto become generally known that theyBecause, like I say, at that meeting we attended they were putting thepressure on us for us to take some action and,of course,nobody likesthat type of action,you know. You figure you want to try and protectyour job, and, like I say, I had no attorney to consult with, reallyWewere being pinned against the wall You get tired of it and you try tofind a way out of it, so that's what we were trying to do.Asked what he meant by "being pinned against the wall," Edwards replied,"Well, I was Just in fear of losing the Job."29 Edwards testified that he was told by the entertainment director bf hisclub that the charge had been prepared, and was asked to go to the officesof the Council to sign it.Itmay be noted at this point that on January 20,1967, an amended charge, signed by Burke as attorney for the leadersnamed in the charge, was filed However, LeadeEdwards and Gouldtestified that as of January 20, 1967, they had nretained Burke as theirattorney, nor authorized amendment of the charge. Their testimony in thatregard is uncontradicted. No other leaders testified on that subject Ed-wards testified that he had no financial arrangements with Burke and didnot "really know" whether or not he would have to pay the latter for hisservices in this proceeding.Gould testified without contradiction that hewas told by Burke shortly before this hearing that the latter "in his capacityas attorney for the Employers Council would be happy to represent us inour case." In view of these facts and those set forth in fn22, supra,thequestion arises as to whether there has been such abuse of the Board'sprocess as to call for its refusal to consider the case on its merits. Cf.N.L.R.B. v. Indiana & Michigan Electric Co.,318 U.S. 9, 18-19. I find itunnecessary to pass on this question 278DECISIONS OF NATIONALwould not sign Form B contracts based on theUnion's new wagescale, andit became somewhat amatter of general knowledge that the clubs werecontemplating replacingthe local bands with travel-ing bands. A few days prior to June 1 it came to theUnion's attention that at least one of the clubs haddirected its leader to give all local sidemen in hisband notice ofterminationbut,not to give suchnotice to any travelingmusiciansin the band 3" andthat other clubs were also preparing to displace thelocalmusicians with a traveling band. In an effortto avoid such event, the local union, on May 27,caused some clubs to be placed on its "unfair list,"and requested the National Union to place them onthe National's "unfair list." The National Union didSO.31The parties stipulated that on May 27 theUnion struck Harold's Club and Harrah's Club, twoof the establishments involved; that the leaders andsidemen participated in that strike, not working onMay 27 or 28; that the strike was settled on May 29atwhich time the striking leaders andsidemenreturned to work.The settlement of the work stoppage, referred toabove, was the result of themeetings,held on May28 and 29, between representatives of the Unionand the clubs involved. It is significant that noleader was present at these meetings. The chiefspokesmen at these meetings wereRissman,- coun-sel for the Union, and Burke who stated that he waspresent for, and represented "all the casinos in-volved in the strike." At the beginning of the meet-ing, Burke announced that he wanted it understoodthat the meeting was not to be regardedas engagingin collective bargaining. To this Rissman replied,"Look you are here` to settle the strike. Whetheryou call it collectivebargainingor anything elsedoesn't make a damn bit of difference. If you arehere to talk to us, we will talk to you." In thediscussionswhich followed several matters werediscussed. Of some significance was the demand byRissman that as the clubs had prevailed on theleaders to file the charges herein, they have saidcharge withdrawn. Burke replied that they had nocontrol over, the matter. Rissman then stated,"Don't kid me, Nate. You know you got them tofile it, and you can get them to withdraw it." To this,Burke made no reply.n The agreement reached onMay 29, which terminated the strike, was signed byRissman for the Union, by Burke on behalf of30 This although the clubs are required by the Union to compensatetraveling musicians at 10 percent above the rate for local musicians.31Under the laws of the National Union no member thereof can performat an unfair listed club without violating his union obligation32Other suggestions made but not agreed to were (1) that the $12 in-crease in weekly scale be paid by each casino into an escrow fund pendingfinal adjudication of these proceedings; and (2) that the casinos pay leadersand sidemen for time lost by reason of the work stoppage Neither wasagreed to33The record does not disclose the nature of that proceeding.Presumably it was an effort by the clubs to enjoin the work stoppage.34 The record does not disclose the nature of these chargesas Following the execution of this strike settlement agreement,the clubssigned the usual Form B contracts with the leaders, but took a side agree-LABOR RELATIONS BOARDSparks Nuggett, Harold's Club, and Harrah's Club,but not by the leaders, contained the followingprovisions:1.The Union's strike against the Clubs is ter-minated.2.The Clubs will not discriminate against anymember of the Union.3.Neither the Clubs nor the Leaders willretaliate against anymusicianbecause of thework stoppage, and that anymusiciandesiringto return to work will be permitted to do so.4.The Clubs will enter into Form B contractswith the Leaders covering services of musi-cians.5.TheClubswillcause the temporaryrestraining order issued by a State Court to bedismissed with prejudice. 36.The Clubs will be instrumental in havingLeader Leighton Noble withdraw all notices oftermination previously issued to his sidemen.7.The Clubs will be removed from the "unfairlists."8.The Union will advise the musicians thatthe dispute has been settled, and that theyshould return to work.9.The Union will request the withdrawal ofcharges it filed with the Board on May 27 3410.The agreement is without prejudice to thepositionof any party on the question ofwhether the clubs or the leaders are the "em-ployers" of the musicians.35CONTENTIONS AND CONCLUDINGFINDINGSAs heretofore stated, the issue to be decided iswhether the leaders, in relation to their respectiveclubs, are independent contractors and thereforethe "employers" of the sidemen. If, as the GeneralCounsel contends, the leader is the "employer" ofhis sidemen, the violation of Section 8(b)(3)- of theAct is clear, as there is no question that the Unionis the representative of the sidemen and it admitsthat it refused to bargain with the leaders. On theother hand, if as Respondent contends, the leader isan "employee" of the club in which he performs,there is plainly no violation of Section 8(b)(3) ofthe Act, because the Union's statutory duty to bar-gain exists only with respect to an "employer" asdefined in the Act.ment from the leader which stated, in effect, that the club was signing theForm-B contract because it was the only agreement which the Union wouldapprove, and that its execution was necessary to bring the Union's strike toan end and get the club removed from the Union's unfair list, that by sig-ningthe Form B contract, neither the club nor the leader was waiving"their historic position"that the relationship between them is that of inde-pendent contractor, and that the leader does not waive his right to insistupon bargaining with the Union concerning the working conditions of hissidemen. Leader Noble testified that he read the side agreement but did notunderstand it, and signed it at the request of his club's representative afterbeing told in answer to his inquiry,that nothing in it was inconsistent withunion laws.Although the Form B contracts were, in accordance with theunion rules,submitted for union approval,the side agreement was not sosubmitted RENO MUSICIANS PROTECTIVE UNION LOCAL 368Since the 1947 amendments to the Act, theBoard has consistently held that the test to be ap-plied in distinguishing between an employee and anindependent contractor is the "right of control. "36Under this test, as the Board said inDeaton TruckLines, Inc.,143 NLRB 1372, 1377:... an employer-employee relationship existswhere the person for whom the services areperformed reserves the right to control notonly the end to be achieved, but also themeans to be used in reaching such end.InDeaton, supra,the Board further pointed out,quoting, fromUnited States v. Silk,331 U.S. 704,713, to the effect that Federal legislation dealingwith a Federal problem should be construed "in thelight of the mischief to be corrected and the end tobe attained," and, as an aim of the Act, was toremedy the inequality of bargaining power indisputes over wages, hours, and working conditions,and thus eliminate labor disputes and industrialstrife.The term "employee" should include thoseworkers "who were such as matter of economicreality." 143 NLRB at 1377. While the rule thusestablished is relatively simple, its application tovaried factual situations is at times more difficult. Itisfor this reason that the Board has held that adecision as to whether in a given case one is an"employee" or an "independent contractor" de-pends on the "facts of each case and no one factorisdeterminative."EurekaNewspaper, Inc.,154NLRB 1181, 1184. See alsoThe Vindicator PrintingCompany,146 NLRB 871, 875;San Antonio LightDivision, Hearst Corporation,167 NLRB 689.Although these are some factors in the instantcase which indicate an independent contractor rela-tionship,37 I find these factors not to be controlling,and, upon consideration of the entire record, inlight of the right of control test, I must and do findand conclude that viewed realistically the leadershere involved are, "as a matter of economic reali-ty," employees of the clubs for whom they performservices'38 and not independent contractors. I reachthis conclusion on the totality of the following con-siderations:1.While not in and of itself conclusive, someevidence of the relationship which the parties in-tended to establish is indicated by the fact that theForm B contract provides on its face that the clubis the "employer,' that the leader and the sidemenare its "employees," and that the leader "as agentof the employer and under his direction," hiressuch sidemen and such replacements for them asmay be necessary for the performance of the con-39 The Board reached this conclusion in view of the legislative history ofthe amendments, the applicable portions of which are collected and setforthin N L.R B v Steinberg & Company,182 F 2d 850, 854 (C A 5)31 Such as the fact that the leaders perform the obligations of an "em-ployer" with respect to income tax, social security taxes, workmen com-pensation, and unemployment insurance That such payments are made bythe alleged employer, has been held by the Board not to be controlling Eu-279tract, and supervises the sidemen, as agent of theemployer.2.Also while not itself conclusive, a factor in-dicating an employment relationship is that theForm B contract provides that the leader will, asagent of the club, distribute among the musicians,including the leader, as indicated on the back of theform, the moneys called for by the contract, "andtake and turn over to the employer receiptstherefor from each employee, including himself."If,as the General Counsel contends, the relation-ship between the club and the leader is one of "in-dependent contractor," it is difficult to understandwhat interest the club has in being assured that theleader has properly paid his sidemen, or indeed thathe has paid them at all.3.At least since October 1966 the Form B con-tract has further provided:The Employer shall at all time have completesupervision, direction and control over the ser-vices of musicians ... and expressly reservesthe right to control the manner, means anddetails of the performance of services by themusicians including the leader as well as theends to be accomplished.Thus, the "right of control," which as abovepointed out is the test to be applied, is expresslyreserved by the club. As stated by Judge Goodrich,speaking for the Third Circuit inN.L.R.B. v. Nu-Car Carrier, Inc.,189 F.2d 756, 759, modifying hislanguage to fit the industry here involved:If the [Clubs have] not reserved by this lan-guage the right to control the manner andmeans [the musicians will perform their ser-vices], there are not words in the English lan-guage capable of doing so.That such right of control may have been exercisedby the clubs is beside the point, for "It is the rightnot the exercise of control which is the determiningelement."N.L.R.B. v. Steinberg and Company,182F.2d 850, 857 (C.A. 5).4.One of the elements considered by the Boardin deciding whether a given relationship is that ofindependent contractor or employer-employee iswhether there exists the opportunity to make deci-sionswhich will affect profit or loss.East CoastTraveling & Dock Company, Inc.,153 NLRB 1354,1356, and the cases there cited at fn. 3. Here, theleaders in fact incur no risk of loss, nor do theyhave the opportunity to increase their earnings bythe practice of economics or business acumen.Thus, the only expenses which the leaders reallypay are those taxes which are levied upon and nor-reka Newspaper,Inc, 154 NLRB1181, 1184,San Antonio Light DivisionHearst Corporation,167 NLRB 68939No issue was litigated, and no finding is made as to whether the leadersare "supervisors" as defined in the Act, and hence not "employees" in thestatutory senseIfind onlythat the leaders are employees in the genericsense 280DECISIONSOF NATIONALLABOR RELATIONS BOARDmally paid by an employer, here such taxes are infact paid by the clubs through the 10-percent over-ride they provide for that purpose.39 As Leader Ed-wards testified, the only way he could lose moneywas to give it away.5.Tghe clubs make the initial decision as to thenumber of sidemen to be employed, and whetherand to what extent overscale will be authorized forany sideman. Thereafter, any modification of thecontract as to the number of sidemen to be hiredand the amount of their compensation can be madeonly with the consent and approval of the club.Moreover, the contract is terminable at will, and isin fact terminated in whole or in part, when thepersonnel provided by the star dispenses with thenecessity of the leader, or one or more members ofhis band.6.By virtue of the provisions of the contractbetween the club and the star, the latter decides thenumber of sidemen to be employed, the kind andnumber of instruments to be represented, the musicto be played, the tempo and arrangement thereof,as well asthe time to be spent in rehearsals. As Ed-wards testified, at the direction of the club or thestar he has suspended rehearsals even though hefelt that the band needed further rehearsal, and hascontinued rehearsals when he felt the band wasover rehearsed. Thus, in effect, the club controlsfully not only the end to be achieved, but also themeans of achieving it.7.The economic control which the clubs, infact, exercise over the leaders is made clear by (1)the circumstances detailed above, under which theinstant charges were filed; (2) the events whichmoved Edwards and the other leaders to send theletter of April 10 requesting that the Union bargainwith the leaders as employer; (3) the clubs,not theleaders,brought about the settlement of the workstoppage which occurred in late May; and (4) thefact that Burke, "in his capacity as attorney for theEmployer's Council," appears in this proceeding asattorney for the leaders, at least two of whom haveexpressed on the record the hope that they will notprevail in this litigation.Upon the totality of these considerations, I findand conclude that the leaders are not independentcontractors but are employees of the respectiveclubs.Having so concluded, it follows that theUnion's refusal to bargain with said leaders did notviolate Section 8(b)(3) of the Act as alleged in thecomplaint,40 and that said complaint should bedismissed.RECOMMENDATIONIt is recommended that the complaint herein bedismissed.' That the 10-percent override is roughly equivalent to the actual tax lia-bility is demonstrated by the following example Assuming a band of theleader and nine sidemen,and a wage of $200 weekly to each, the amountadvanced for taxes would be $220 (10 x $200 = $2,000 plus 10 percent forleader's fee is $200, or a total of $2,200 Ten percent of this figure for taxesis $220)The tax expense indicated in such a case would be the employer'scontribution for social security at 4 4 percent of the $1,800 paid to thesidemen, or$79 20 Socialsecurity tax on the$400 received by the leader,at the self-employed rate 6 15 percent is $24 60 Federal and State unem-ployment compensation tax at 3 percentof the $1,800paid the sidemen is$54 00 The expense of workmen's compensation is not disclosed by therecord Assuming such to be minimal, the total weekly tax expense is in ex-cess of $157 80 ($79 20 plus $24 60 plus $54.00 = $157 80) The balanceof $62 20 ($200 - $157 80 = $62 20) is no more than a fair allowance forbookkeeping and other miscellaneous expenses Interestingly enough, onone of the Form B contracts in evidence this 10 percent override isdenominated "State & Federal Tax "See reverse side of Exh 7(b)eoIndependent Motion Picture Producers Association,123 NLRB 1942,Edward Small Productions, Inc,127 NLRB 283, andBa(jac Enterprises,inc.126 NLRB 1281, so strongly relied upon by Respondent, where theBoard, based on the facts of those cases and the "bargaining practicesprevailing in the motion picture production industry,"concluded that thepicture producers were the employers of the musicians who score themusic for the pictures, I regard distinguishableon their facts Actuallymuch closer to the facts of this case isChicago Federation of Musicians,Local 10,153 NLRB 68, where Trial Examiner Summers, on the facts ofthat case,concluded that the leaders performing under the Form B con-tracts were independent contractors and employers of their sidemen How-ever,the Board disposed of the case on other grounds, deeming it "un-necessary to pass upon the Trial Examiner's finding that orchestra leadersin the single and steady engagement field, when performing as leaders, areemployerswithin the meaning ofthe Act" 153 NLRB at 69, In 2 Ifthe motion picture cases cited above whichweredistinguished by Trial Ex-aminer Summers were diapositive of this case,as Respondent here con-tends, it is most unlikely that the Board would have expressly reservedjudgment on the issue Also distinguishable are the decisions of the SecondCircuit inCarroll v Associated Musicians,284 F.2d 91,Carroll v AmericanFederation of Musicians,295 F 2d 484,Carroll v Associated Musicians ofGreater New York,316 F 2d 574,Cutler v American Federation of Musi-cians,316 F 2d 546, cert denied 375 U S 941, andCarroll v AmericanFederation of Musicians, etc ,372 F 2d 155, cert granted 389 U S 817Not only did those cases arise under different statutes and pose differentproblems, but also involved the so-called "single engagement"field, that isa band which appears at an event generally for a single performance Herethe bands perform basically year after year for only one club The SecondCircuit itself recognized that there exists a distinction between the twotypes of engagements which would ordinarily justify a different result, 372F 2d at 158-I59 Moreover,the elements of control set forth in paragraphsfour through seven of my conclusions were entirely lacking in the casesconsidered by the Second Circuit, and were also lacking in theChicago,Local 10, case, supra